DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not appear to support “the lid door is not coupled to the lid via one or more hinges”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Pub. No. 20130234409).
Regarding Claim 1, Lin discloses a container assembly for collecting and/or storing refuse, the assembly comprising a container body 10 (figure 1) and a lid 20 (figure 1), wherein the container body comprises a wall section (figure 1) and a lower base section (figure 1) defining a container body interior (Figure 1), the container body having an open top end (figure 1), the lid is configured to enclose the body open end (Figure 1), the lid comprises an opening 202 (figure 1) configured for insertion of matter into the container body, the lid opening accounts for a portion of a total surface area of the lid and the opening (figure 1), and the lid comprises a door 21 (figure 1) configured to open and close the lid opening, and wherein the lid door is configured to slide or rotate relative to the lid opening (figure 1).
Regarding Claim 2, Lin discloses the lid opening accounts for from about 15% to about 55%, of the total surface area of the lid and the opening (Figure 1).
Regarding Claim 14, Lin discloses the container body comprises one or more wheels located at the lower base section 15 (figure 1).
Claim(s) 1-3, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meissen et al. (U.S. Pub. No. 20110024430).
Regarding Claim 1, Meissen et al. discloses a container assembly for collecting and/or storing refuse, the assembly comprising a container body 200 (figure 22) and a lid 220 (figure 23), wherein the container body comprises a wall section 214/216/218 (figure 22) and a lower base section 212 (figure 22) defining a container body interior (figure 21), the container body having an open top end (figure 21), the lid is configured to enclose the body open end (figure 21), the lid comprises an opening (figure 21) configured for insertion of matter into the container body, the lid opening accounts for a portion of a total surface area of the lid and the opening (figure 21), and the lid comprises a door 250 (figure 23) configured to open and close the lid opening, and wherein the lid door is configured to slide or rotate relative to the lid opening (figure 21).
Regarding Claim 2, Meissen et al. discloses the lid opening accounts for from about 15% to about 55%, of the total surface area of the lid and the opening (figure 21).
Regarding Claim 3, Meissen et al. discloses the container body comprises one or more extending handles located towards a top section of the body (upper rim handle, figure 21), and one or more recessed handles located towards a bottom section of the body 230 (Figure 21).
Regarding Claim 15, Meissen et al. discloses the container body comprises one or more features configured to removably couple to a plastic bag or liner (lip of the container; figure 21).
Regarding Claim 16, Meissen et al. discloses the lid is configured to be removably coupled to the container body (removable at hinge, figure 21).
Regarding Claim 17, Meissen et al. discloses the lid door is configured to be removably coupled to the lid (removable at hinge, figure 21).
Regarding Claim 20, Meissen et al. discloses a lid according to claim 1 220 (Figure 21).
Claim(s) 1, 6, 7, 11, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson et al. (U.S. Patent. No. 5673811).
Regarding Claim 1, Dickinson et al. discloses a container assembly for collecting and/or storing refuse, the assembly comprising a container body 22 (Figure 1) and a lid 20 (figure 1), wherein the container body comprises a wall section 34 (figure 2) and a lower base section 28 (figure 2) defining a container body interior (figure 2), the container body having an open top end (Figure 5), the lid is configured to enclose the body open end (Figure 1), the lid comprises an opening configured for insertion of matter into the container body (Figure 5), the lid opening accounts for a portion of a total surface area of the lid and the opening (Figure 5), the lid comprises a door 26 (figure 1) configured to open and close the lid opening, and wherein the lid door is configured to slide or rotate relative to the lid opening (figure 5 and 6).
Regarding Claim 6, Dickinson et al. discloses the lid door configured to slide relative to the lid opening (Figure 6).
Regarding Claim 7, Dickinson et al. discloses the lid door comprises flanges configured to couple to and slide in grooves of the lid (figure 6).
Regarding Claim 11, Dickinson et al. discloses the lid is curved upwards towards a back end thereof, providing a stop point for the lid door (Figure 1 and 6).
Regarding Claim 13, Dickinson et al. discloses the lid door is configured to rotate relative to the lid opening (figure 5).
Regarding Claim 18, Dickinson et al. discloses the lid door is not coupled to the lid via one or more hinges (coupled with flange and groove system; figure 6).
Regarding Claim 19, Dickinson et al. discloses an upwardly extending handle (figure 1; portion extending upwardly from 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissen et al. (U.S. Pub. No. 20110024430).
Regarding Claim 4, Meissen et al. teaches all the limitations substantially as claimed except for the container body interior comprises a volume of from about 30 gallons to about 49 gallons.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above measurement since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05(III)(C)
Regarding Claims 10 and 12, Meissen et al. teaches all the limitations substantially as claimed except for the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the rear wall is from about 17 inches to about 29 inches in width; the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the rear wall is from about 27 inches to about 39 inches in length; the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the front wall is from about 14 inches to about 26 inches in width; or the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall, and wherein the front wall is from about 24 inches to about 36 inches in length. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above measurement since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05(III)(C)
Claims 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (D840126) in view of Lin (U.S. Pub. No. 20130234409).
Regarding Claim 1, Miller discloses a container assembly for collecting and/or storing refuse, the assembly comprising a container body (figure 3), wherein the container body comprises a wall section (figure 3) and a lower base section (figure 3) defining a container body interior (Figure 3), the container body having an open top end (Figure 3).  Miller does not disclose a lid wherein the lid is configured to enclose the body open end, the lid comprises an opening configured for insertion of matter into the container body, the lid opening accounts for a portion of a total surface area of the lid and the opening, and the lid comprises a door configured to open and close the lid opening, and wherein the lid door is configured to slide or rotate relative to the lid opening.  However, Lin teaches a lid 20 (Figure 1) wherein the lid is configured to enclose the body open end, the lid comprises an opening 202 (figure 1) configured for insertion of matter into the container body, the lid opening accounts for a portion of a total surface area of the lid and the opening (figure 1), and the lid comprises a door 21 (figure 1) configured to open and close the lid opening, and wherein the lid door is configured to slide or rotate relative to the lid opening (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include a lid, as taught by Lin, in order to seal the contents of the container.

    PNG
    media_image1.png
    813
    661
    media_image1.png
    Greyscale

Regarding Claim 5, Miller discloses container body comprises a substantially trapezoidal shape (figure 3).
Regarding Claim 8, Miller discloses the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall (Figure 3), wherein each of the left, right and front walls comprise a recessed section (Figure 3), and wherein the recessed sections comprise an extending handle (Figure 3) located towards a top section thereof and a recessed handle located towards a bottom section thereof (Figure 3).  
Regarding Claim 9, Miller discloses the wall section comprises a front wall, a rear wall, a left side wall, and a right side wall (figure 3), and wherein a top edge of the left and right walls comprise an upwardly curved section towards the rear wall (Figure 3).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 3/12/22 have been fully considered but they are not persuasive.  Applicant argues that Lin and Meissen et al. does not teach a lid door configured to slide or rotate related to the lid opening.  However, Lin and Meissen teach the lid door can rotate as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733